





EXECUTION COPY
    


















ASSET PURCHASE AGREEMENT




dated as of




February 7, 2017


between




GAIN CAPITAL GROUP, LLC,




and


FOREX CAPITAL MARKETS L.L.C.






    















--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
AGREEMENT (this “Agreement”) dated as of February 7, 2017 by and between Gain
Capital Group, LLC, a Delaware limited liability company (“Buyer”) and Forex
Capital Markets L.L.C., a Delaware limited liability company (“Seller”). Buyer
and Seller are sometimes collectively referred to herein as the “Parties”.
W I T N E S S E T H :
WHEREAS, Seller operates an online trading service that offers Customers (as
defined herein) foreign exchange trading (the “Business”);
WHEREAS, in connection with the Business, Seller wishes to sell to Buyer, and
Buyer wishes to purchase form Seller, the Purchased Assets (as defined below)
upon the terms and subject to the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties hereby agree as follows:
ARTICLE 1
Definitions
    
Section 1.01 Definitions. (a) The following terms, as used herein, have the
following meanings:


“Account Balance” means, with respect to any Customer of the Business, the
aggregate cash account balance for such Customer at the close of trading at the
Agreed-Upon Closing Time on the Closing Date, after all trades and positions in
such Customer’s account have been closed and any profit/loss has been realized
and after accounting for any fees and charges or other amounts owed by such
Customer to Seller.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.
“Agreed-Upon Closing Time” means a time of day not earlier than 3:00 PM and not
later than 5:00 PM (Eastern Time) to be mutually agreed upon in good faith by
the Parties prior to the Closing.
“Applicable Law” means, with respect to any Person, any domestic or foreign
federal, state or local law (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation, order, injunction,
judgment, decree, ruling or other similar requirement enacted, adopted,
promulgated or applied by a Governmental Authority that is binding upon or
applicable to such Person, as amended unless expressly specified otherwise.
“Assumed Liabilities” has the meaning set forth in Section 2.03.
“Business” has the meaning set forth in the recitals.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by Applicable Law to
close.





--------------------------------------------------------------------------------




“CFTC” means the U.S. Commodity Futures Trading Commission.
“Closing Date” means the date of the Closing.
“Closing Rate” means, unless otherwise mutually agreed in writing by the
Parties, (i) for accounts set to FXCM’s dealing desk setting, with respect to
any currency, the mid rate published by Bloomberg as of the Agreed-Upon Closing
Time on the Closing Date; and (ii) for accounts set to FXCM’s no dealing desk
setting, with respect to any currency, the 4PM ET mid rate published by
Bloomberg on the Closing Date.
“Confidentiality Agreement” means that certain Nondisclosure Agreement, dated as
of January 13, 2017 between Buyer and Seller.
“Customer” means each U.S. domiciled customer of the Business (with the
exception of no more than six (6) Eligible Contract Participants that are U.S.
domiciled (collectively, the “ECPs”)) as of the Closing Date.
“Customer List” means a list containing the name of each Customer and such other
information as reasonably requested by Buyer in “excel” or “csv” format.
“Damages” means all damages, losses, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding whether involving a
third-party claim or a claim solely between the Parties hereto and any
incidental or indirect losses, liabilities or expenses), excluding any lost
profits, consequential damages, diminution in value, losses based on valuation
metrics or other multipliers or similar damages (provided that the foregoing
limitation shall not apply if such damages are payable to third parties), in
connection with or arising out of the transactions contemplated by this
Agreement, in tort or otherwise.
“GAAP” means generally accepted accounting principles in the United States.
“Governance Documents” of any Person means the legal document(s) by which such
Person (other than an individual) establishes its legal existence or which
governs its internal affairs, as well as any agreements governing the rights of
holders of equity interests with respect to such equity interests or the
governance of the issuer of such equity interests.
“Governmental Authority” means any domestic or foreign federal, state or local
governmental, regulatory or administrative authority, self-regulatory
organization (including the U.S. Commodity Futures Trading Commission and the
NFA (as hereinafter defined)), department, court or agency, including any
political subdivision thereof.
“knowledge” of any Person that is not an individual means the knowledge of such
Person’s officers after reasonable inquiry.
“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, charge, security interest, encumbrance or other adverse
claim of any kind in respect of such property or asset. For the purposes of this
Agreement, a Person shall be deemed to own subject to a Lien any property or
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such property or asset.





--------------------------------------------------------------------------------




“Measurement Period 1” means the 76 calendar day period commencing on the first
Business Day immediately following the Closing Date and through and including
the 76th calendar day following the Closing Date.
“Measurement Period 2” means the 77 calendar day period commencing on the 77th
calendar day following the Closing Date and through and including the 153rd
calendar day following the Closing Date.
“Notice” has the meaning set forth in Section 2.01(b).
“Open Positions” means, with respect to any Customer, all open trades of such
Customer as of the Agreed-Upon Closing Time.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
“Pre-Closing Tax Period” means (i) any Tax Period ending on or before the
Closing Date and (ii) with respect to a Tax Period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.
“Purchased Assets” has the meaning set forth in Section 2.01(a).
“Representative” of any Person means such Person’s officers, directors,
employees, agents and representatives (including any lender, investment banker,
financial advisor, accountant, legal counsel, agent, representative or expert
retained by or acting on behalf of such Person, its subsidiaries or its
representatives).
“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including withholding on amounts paid to or by any Person),
together with any interest, penalty, addition to tax or additional amount
imposed by any Governmental Authority (a “Taxing Authority”) responsible for the
imposition of any such tax, or (ii) liability for the payment of any amounts of
the type described in (i) as a result of being a transferee or a party to any
agreement or any express or implied obligation to indemnify any other Person.





--------------------------------------------------------------------------------




“Transferring Customers” means the Customers whose accounts are to be
transferred at Closing from Seller to Buyer or any of its controlled Affiliates,
as described in Section 2.01(b). Buyer agrees to open one account for each
account a Transferring Customer maintained with Seller.
(b)    Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
Agreement
Preamble
Buyer
Preamble
Closing
2.05
Drop Dead Date
9.11(b)
e-mail
9.01
Excluded Assets
2.02
Excluded Liabilities
2.03
Indemnified Party
8.03
Indemnifying Party
8.03
NFA
2.01(b)
Parties
Preamble
Purchase Price
2.04
Rule 2-04
2.01(b)
Sanctions
3.07(c)
Seller
Preamble
Seller Agreements
3.02
Set-Off Amount
8.05
Third Party Claim
8.03
Transfer Taxes
6.01(b)
Warranty Breach
8.02(a)(i)



Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and





--------------------------------------------------------------------------------




including or through and including, respectively. References to “law”, “laws” or
to a particular statute or law shall be deemed also to include any and all
Applicable Law.




ARTICLE 2
Purchase and Sale


Section 2.01. Purchase and Sale.


(a)Upon the terms and subject to the conditions of this Agreement, Seller does
hereby irrevocably sell, convey, transfer, assign and deliver to Buyer all of
the right, title and interest of Seller in, to and under (i) the Account
Balances for all Transferring Customers and (ii) the Customer List
(collectively, the “Purchased Assets”) at the Closing, in each case free and
clear of all Liens, and Buyer does hereby accept all the right, title and
interest of Seller in, to and under all of the Purchased Assets, free and clear
of all Liens.


(b)As promptly as practicable, but in no event later than one (1) Business Day
after the execution of this Agreement, Buyer and Seller shall notify the
National Futures Association (the “NFA”) regarding a bulk assignment of the
Transferring Customer Account Balances. Following such notification, Seller
shall promptly provide to Buyer for review and comment a draft of a proposed
notice to the Customers describing the proposed bulk assignment of the
Customers’ accounts to Buyer (the “Notice”). Seller agrees to make reasonable
changes to the Notice pursuant to Buyer’s request. The bulk assignment shall be
pursuant to and in accordance with Seller’s existing agreements with the
Customers and Applicable Law, including NFA Compliance Rule 2-40: Procedures for
the Bulk Assignment or Liquidation of Forex Positions; Cessation of Customer
Business, as may be adjusted by agreement with the NFA (“Rule 2-40”), and any
other requirements imposed by the NFA in order to complete the bulk assignment.
The Notice shall specify the Agreed-Upon Closing Time as the assignment date and
time, and shall detail the bulk assignment process, in each case in compliance
with Rule 2-40. The Parties agree that the Notice shall be delivered to
Customers promptly following the NFA’s final approval of the Notice.


(c)Promptly after the date of this Agreement, Seller shall provide to Buyer, in
the form of a “excel” or “csv” spreadsheet or such other format as may be
reasonably agreed to by Seller and Buyer and delivered by means of FTP or such
other secure method or medium as may be reasonably agreed to by Seller and
Buyer, the Customer List.


Section 2.02. Excluded Assets. Buyer expressly understands and agrees that all
of Seller’s assets other than the Purchased Assets shall be excluded from the
transactions contemplated hereby (such excluded assets, the “Excluded Assets”).


Section 2.03. Assumption of Liabilities. Effective as of the Closing, Buyer
hereby assumes all liabilities and obligations of Seller associated with,
arising out of or in respect of, the Account Balances and Open Positions of the
Transferring Customers or any other Purchased Assets, in each case following the
Closing (“Assumed Liabilities”). Except as set forth in the immediately
preceding sentence, Buyer is not assuming any liability or obligation of Seller
(or any predecessor of Seller, any prior owner of all or part of its businesses
and assets or any other Affiliate of Seller) of whatever nature, whether
presently in existence or arising hereafter (“Excluded Liabilities”), all of
which shall be retained by and remain obligations and liabilities of Seller. For
the avoidance of doubt, Excluded Liabilities include:







--------------------------------------------------------------------------------




(a) any liability or obligation of Seller, or any member of any consolidated,
affiliated, combined or unitary group of which Seller is or has been a member,
for Taxes;


(b) any liability or obligation in respect of any pending or threatened claim or
cause of action arising out of, relating to or otherwise in respect of the
operation of the Business or the Purchased Assets to the extent such claim or
cause of action relates to such operation on or prior to the Closing Date,
including, without limitation, any enforcement or similar action brought by any
Governmental Authority; and


(c) any liability or obligation relating to an Excluded Asset.


Section 2.04. Purchase Price. In consideration of the sale of the Purchased
Assets, Buyer shall pay Seller the amounts set forth in Schedule 2.04. Any
payments made pursuant to Schedule 2.04 are referred to herein as the “Purchase
Price”.


Section 2.05. Closing. The closing (the “Closing”) of the purchase and sale of
the Purchased Assets hereunder shall take place at the offices of Buyer on such
date and time as Buyer and Seller may agree following the satisfaction or waiver
of each condition set forth in Article 7 hereof. At the Closing:


(a)    Seller shall close all of its Transferring Customer Open Positions at the
Closing Rate and shall transfer all of the Transferring Customer Account
Balances to Buyer in accordance with Section 2.05(b)(i) and Section 2.06. Buyer
shall reopen each Transferring Customer Open Position at the Closing Rate used
by Seller to close the Transferring Customer Open Positions on the Closing Date.


(b)     Seller shall deliver or cause to be delivered to Buyer the following:
(i)at least ninety percent (90%) of the aggregate Transferring Customer Account
Balances via a wire transfer for each native currency;


(ii)a final accounting spreadsheet (back office equity run and internal
reconciliations) detailing, individually and in the aggregate, Transferring
Customers’ Account Balances by currency as of and through the Closing Date;


(iii)intentionally omitted;


(iv)copies (which may be in an electronic format) of each Transferring
Customer’s account documentation, including customer application(s) and
agreement(s) in effect and any documentation collected from the Transferring
Customer during the account opening stage;


(v) an officer’s certificate of Seller certifying as to the incumbencies of each
person executing this Agreement on behalf of Seller and the satisfaction of the
conditions set forth in Section 7.02; and


(vi)such other documents, instruments or certificates as reasonably requested by
Buyer.





--------------------------------------------------------------------------------






(c)    Buyer shall deliver or cause to be delivered to Seller the following:


(i)    an officer’s certificate of Buyer certifying as to the incumbencies of
each person executing this Agreement on behalf of Buyer and the satisfaction of
the conditions set forth in Section 7.03; and


(ii)    such other documents, instruments or certificates as reasonably
requested by Seller.


All of the foregoing transactions shall be deemed to occur simultaneously and
the Closing shall not be deemed to occur unless all of such transactions occur.
Section 2.06. Post-Closing Deliveries by Seller. No later than the first
Business Day following the Closing Date, Seller shall deliver or cause to be
delivered to Purchaser the remaining amount of the aggregate Transferring
Customer Account Balances via a wire transfer for each native currency.




ARTICLE 3
Representations and Warranties of Seller


Except as set forth in the Seller Disclosure Schedule, Seller represents and
warrants to Buyer as of the date hereof and as of the Closing Date:
Section 3.01. Corporate Existence and Power. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all limited liability company powers required to
carry on its business as now conducted.


Section 3.02. Authorization. Seller has the legal authority to enter into this
Agreement and each other document, instrument or certificate contemplated herein
(the “Seller Agreements”). Assuming the due authorization, execution and
delivery by the other Parties hereto, the Seller Agreements constitute the valid
and binding agreements of Seller, enforceable against Seller in accordance with
their terms, (subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Applicable Laws affecting creditors’ rights
generally and general principles of equity).


Section 3.03. Third Party Approvals. The execution, delivery and performance by
Seller of the Seller Agreement and the transactions contemplated hereby and
thereby do not and will not require Seller to obtain any consents, waivers,
authorizations or approvals or make any filings with any Person that have not
been timely obtained by Seller, except for any notice to Customers required in
order to complete the transaction contemplated by this Agreement and for notices
required to be made to the NFA and CFTC.


Section 3.04. Noncontravention. The execution, delivery and performance by
Seller of the Seller Agreements and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) violate the Governance
Documents of Seller, (b) assuming compliance with the matters referred to in
Section 3.03, violate any Applicable Law, (c) constitute a default or an event
that, with or without notice or lapse of time or both, would constitute a
default under or give rise to any right of termination, cancellation or
acceleration of any right or obligation of Buyer or to a loss of any benefit
relating to the Purchased Assets to which Seller is entitled under any provision
of any agreement or other instrument





--------------------------------------------------------------------------------




binding upon Seller or by which any of the Purchased Assets is or may be bound
or (d) result in the creation or imposition of any Lien on any Purchased Asset.


Section 3.05. Title to the Purchased Assets. Seller is the sole and exclusive
owner of the Purchased Assets, and upon consummation of the transactions
contemplated hereby, Buyer will have acquired sole and exclusive ownership of,
and good title in, to and under, each of the Purchased Assets, free and clear of
all Liens.


Section 3.06. Disclosure of Information. Seller has not provided the specific
individual customer information contained in the Customer List to any other
Person other than (a) Seller’s employees or Representatives, (b) any
third-party, including any service provider, with which Seller works or has
worked to execute transactions for the Customers or (c) as required by
Applicable Law or as requested by a Governmental Authority having appropriate
jurisdiction.


Section 3.07. Compliance with Applicable Laws. With respect to or involving the
Purchased Assets:


(a)    Neither Seller nor any of its Affiliates is in violation of, and has not
since December 31, 2011 violated, and to the knowledge of Seller is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of, any Applicable Law.


(b)    Neither Seller nor any of its Affiliates, nor any their respective
Representatives, has taken any action in furtherance of an offer, payment,
promise to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value to (i) any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) in order to
influence official action, (ii) any person (whether or not a government
official) to influence that person to act in breach of a duty of good faith,
impartiality or trust (“acting improperly”), to reward the person for acting
improperly, or in circumstances where the recipient would be acting improperly
by receiving the thing of value; or (iii) any person while knowing or having
reason to know that all or any portion of the money or other thing of value will
be offered, promised or given to a government official in order to influence or
reward official action or to any person to influence such person to act
improperly or reward the person for doing so. Seller and its Affiliates have
conducted their businesses in compliance with all applicable anti-corruption
laws, including the Foreign Corrupt Practices Act (15 U.S.C. §§ 78m(b), 78dd-1,
78dd-2, 78ff),and have instituted and maintain and will continue to maintain
policies and procedures designed to promote and achieve compliance with such
laws and with the representation and warranty contained herein.


(c)    Neither Seller nor any of its Affiliates, nor any of their respective
Representatives, is an individual or entity that is, or is owned or controlled
by a Person that is: (i) the subject of any sanctions administered by the U.S.
Department of Treasury’s Office of Foreign Assets Control (OFAC), the United
Nations Security Council or the European Union (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including Cuba, Iran, North Korea, Sudan and Syria).


(d)     For the past five (5) years, neither Seller nor any of its Affiliates
has engaged in, or is now engaged in, directly or, to the knowledge of the
Company, indirectly, any dealings or transactions with any





--------------------------------------------------------------------------------




Person, or in any country or territory, that, at the time of the dealing or
transaction, is or was the subject of Sanctions with which such company is
required to comply.


(e)    Seller and its Affiliates are, and for the past five (5) years have been,
in compliance with, and, to Seller’s knowledge, have not been penalized for or
under investigation with respect to and have not been threatened to be charged
with or given notice of any violation of, any applicable Sanctions or export
controls laws.


Section 3.08 Customer In-Take. Each Transferring Customer account has been
opened and maintained by Seller in compliance with all Applicable Laws and
regulatory requirements of each Governmental Authority having appropriate
jurisdiction.


Section 3.09. Litigation. Except for the announced settlements with the NFA and
CFTC found here http://ir.fxcm.com/releasedetail.cfm?ReleaseID=1010639, there is
no Proceeding pending against, or to the knowledge of Seller, threatened against
or affecting, Seller before (or, in the case of threatened Proceedings, would be
before) any Governmental Authority or arbitrator that would reasonably be
expected to be material to Seller or the Purchased Assets or that in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.


Section 3.10. Tax Matters.


(a)    Seller has timely paid all Taxes due and payable, the non-payment of
which would result in a Lien on any Purchased Asset or would result in Buyer
becoming liable or responsible therefor.


(b)    Seller has established, in accordance with GAAP applied on a basis
consistent with that of preceding periods, adequate reserves for the payment of
all Taxes which arise from or with respect to the Purchased Assets, the
non-payment of which would result in a Lien on any Purchased Asset or would
result in Buyer becoming liable therefor.


Section 3.11. Finders’ Fees. Other than Jefferies LLC, there is no investment
banker, broker, finder or other intermediary that has been retained by or is
authorized to act on behalf of Seller who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.


Section 3.12. ECPs. The number of ECPs excluded from the definition of Customers
under this Agreement shall not exceed six (6) and the aggregate assets held in
the accounts of such ECPs does not exceed $1.5 million as of the date of this
Agreement.




ARTICLE 4
Representations and Warranties of Buyer


Except as disclosed in the Buyer Disclosure Schedule, Buyer represents and
warrants to Seller as of the date hereof and the Closing Date that:
Section 4.01. Corporate Existence and Power. Buyer is a limited liability
company organized, validly existing and in good standing under the laws of the
State of Delaware and has all necessary power and authority required to carry on
its business as now conducted.







--------------------------------------------------------------------------------




Section 4.02. Corporate Authorization. Buyer has the legal authority to enter
into this Agreement. Assuming the due authorization, execution and delivery by
the other Parties hereto, this Agreement constitutes the valid and binding
agreements of Buyer, enforceable against Buyer in accordance with its terms,
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Applicable Laws affecting creditors’ rights
generally and general principles of equity).


Section 4.03. Third Party Approvals. The execution, delivery and performance by
Buyer of this Agreement and the transactions contemplated hereby do not and will
not require Buyer to obtain any consents, waivers, authorizations or approvals
or make any filings with any Person that have not been timely obtained by Buyer,
except for any notice to Customers required in order to complete the transaction
contemplated by this Agreement and for notices required to be made to the NFA
and CFTC.


Section 4.04. Noncontravention. The execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not (a) violate the Governance Documents of Buyer, (b) assuming
compliance with the matters referred to in Section 4.03, violate any Applicable
Law, (c) require any consent or other action by any Person under, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Buyer or any of its
subsidiaries or to a loss of any benefit to which Buyer or any of its
subsidiaries is entitled under, any provision of any agreement or other
instrument binding upon Buyer or any of its subsidiaries, except for such
violations, conflicts, defaults, terminations or accelerations that would not,
individually or in the aggregate have a material adverse effect on Buyer and its
subsidiaries taken as a whole or (d) result in the creation or imposition of any
Lien on the assets of Buyer.


Section 4.05. Regulatory and Compliance Policies and Procedures. Buyer’s
applicable regulatory and compliance policies and procedures are reasonable and
customary for a retail foreign exchange trading business conducted in the
jurisdictions where the Business has been conducted by Seller.


Section 4.06     Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.




ARTICLE 5
Covenants
    
Section 5.01. Confidentiality.


(a)    After the Closing, Seller and its Affiliates will hold, and will use
commercially reasonable efforts to cause their respective Representatives to
hold, in confidence, unless compelled to disclose by Applicable Law, all
information, data, and trade secrets, and materials, documents and other
tangible embodiments of the foregoing (in any form or medium) relating to or
concerning the Purchased Assets, including all such information relating to or
concerning the Transferring Customers, except to the extent that such
information can be shown to have been (1) in the public domain through no fault
of Seller or its Affiliates or (2) later lawfully acquired by Seller from
sources other than those related to its prior ownership of the Purchased Assets.


(b)    On and after the Closing Date, Seller will afford promptly to Buyer and
its agents reasonable access to its books and records, employees and auditors to
the extent necessary or useful for





--------------------------------------------------------------------------------




Buyer in connection with any audit, investigation, dispute or litigation or any
other reasonable business purpose relating to the Purchased Assets; provided
that any such access shall not unreasonably interfere with the conduct of the
business of Seller. Any and all information obtained during such access shall be
maintained in confidence by Buyer, its Affiliates and their respective agents.
Such obligation of Buyer, its Affiliates and their respective agents to hold any
such information in confidence shall be satisfied if they exercise the same care
with respect to such information as they would take to preserve the
confidentiality of their own similar information.


Section 5.02. Reasonable Best Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, the Parties will use their reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary or reasonably desirable under Applicable
Laws to consummate the transactions contemplated by this Agreement, including
(a) preparing and filing as promptly as practicable with any Governmental
Authority or other third party all documentation to effect all reasonably
necessary filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (b) obtaining and maintaining
all approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority or other
third party that are reasonably necessary, proper or advisable to consummate the
transactions contemplated by this Agreement. The Parties agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary or reasonably desirable
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement and to vest in Buyer good title to the Purchased Assets.


Section 5.03. Certain Filings. The Parties shall cooperate in good faith and in
a commercially reasonable manner with one another (a) in determining whether any
action by or in respect of, or filing with, any Governmental Authority is
required, or any actions, consents, approvals or waivers are required to be
obtained from parties to any material contracts, in connection with the
consummation of the transactions contemplated by this Agreement and (b) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.


Section 5.04. Public Announcements. Each Party agrees not to issue any press
release or make any public statement with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of each other
Party hereto, except for any press releases and public statements the making of
which may be required by Applicable Law or any listing agreement with any
national securities exchange, in which case the disclosing Party shall give the
other Party a reasonable opportunity to review such press release or statement
to the extent permissible and practicable.


Section 5.05.     Conduct of Business. During the period from the date hereof
and continuing until the earlier of the termination of this Agreement or the
Closing Date, Seller agrees to use commercially reasonable efforts to maintain
the corporate existence of Seller and carry on the Business as it relates to the
Purchased Assets in the ordinary course consistent with past practice and in
accordance with all applicable rules and regulations of all applicable
regulatory or self-regulatory authorities. Seller further agrees that, except as
contemplated by this Agreement, during the period between the date hereof and
the Closing Date, Seller shall use commercially reasonable efforts to preserve
intact its business relationships with the Customers consistent with past
practice.


Section 5.06. Use of Customer Information. Seller agrees that, from and after
the Closing Date, it will not use and will not permit its Representatives to use
the information included in the Customer List or any other individual Customer
information obtained in connection with the Business other than as





--------------------------------------------------------------------------------




required by Applicable Law or as requested by a Governmental Authority having
appropriate jurisdiction or for purposes of winding down the Business, and it
will not transfer such information to any Person or contact or communicate with
any Customer on the Customer List without Buyer’s prior written consent.


Section 5.07.    Preliminary Customer Accounting Run. Seller agrees to use
commercially reasonable efforts to provide, or cause to be provided, no later
than one (1) Business Day prior to the Closing Date, to Buyer a preliminary
accounting spreadsheet detailing, individually and in the aggregate,
Transferring Customers’ Account Balances by currency as of and through the close
of business on such date.


Section 5.08.    Expenses. Except as otherwise provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such expense.


Section 5.09.    Guarantee. FXCM, Inc., the ultimate parent company of Seller,
hereby guarantees the due and prompt payment and performance of all covenants,
agreements, obligations and liabilities of Seller under this Agreement and each
other Seller Agreement, including, without limitation, the indemnification
obligations set forth in Section 8.02.




ARTICLE 6
Tax Matters
    
Section 6.01. Post-Closing Tax Matters.


(a)    Each of Buyer and Seller shall, and shall cause their Affiliates to,
provide the other Party hereto with such cooperation, assistance and information
as it may reasonably request in respect of statutory, governmental, federal,
state, county, provincial, local, municipal or foreign taxes relating to the
Purchased Assets and the preparation of any tax returns, including any
information or similar returns required by Applicable Law to be provided to or
filed with a Customer or a Governmental Entity.


(b)    All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, transfer and similar Taxes incurred in
connection with the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”) shall be borne by Seller. The Parties agree to timely sign and
deliver such certificates or forms as may be necessary or appropriate to
establish an exemption from (or otherwise reduce) or file any tax returns with
respect to Transfer Taxes. Buyer and Seller shall cooperate in providing each
other with any appropriate resale exemption certifications and other similar
documentation.




ARTICLE 7
Conditions to Obligations of the Parties
    
Section 7.01.    Conditions Precedent to Obligations of the Parties. The
respective obligations of Buyer, on the one hand, and Seller, on the other hand,
to consummate the transactions contemplated by this Agreement shall be subject
to the satisfaction (or waiver by the Parties) at or prior to the Closing Date
of the following conditions:







--------------------------------------------------------------------------------




(a)    No preliminary or permanent injunction or other similar order issued by,
and no Proceeding by or before any Governmental Authority nor any Applicable Law
promulgated or enacted by any Governmental Authority shall be in effect or
pending which materially delays, restrains, enjoins or otherwise prohibits the
transactions contemplated hereby.


(b)    Each Party shall have obtained all consents and approvals required by any
Governmental Authority for the performance of their respective obligations under
this Agreement and for the consummation of the transactions contemplated hereby.


Section 7.02.    Conditions Precedent to the Obligations of Buyer. The
obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Buyer) at or prior to the
Closing Date of each of the following additional conditions:


(a)    The representations and warranties of Seller contained herein, without
giving effect to any materiality qualifications therein, shall be true and
correct in all material respects on and as of the Closing Date as though made on
and as of the Closing Date (or in the case of representations and warranties
made as of a specified date, true and complete in all material respects as of
such date), and Seller shall deliver to Buyer a certificate of an authorized
officer to the foregoing effect.


(b)    Seller shall have performed all obligations and agreements contained in
this Agreement required to be performed by it on or before the Closing Date.


(c)    At the Closing, and contemporaneously with all other actions provided for
herein, Seller shall have executed and delivered the documents referenced in
Section 2.05(b).


Section 7.03.    Conditions Precedent to the Obligations of Seller. The
obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Seller) at or prior to
the Closing Date of each of the following additional conditions:


(a)    The representations and warranties of Buyer contained herein, without
giving effect to any materiality qualifications therein, shall be true and
correct in all material respects on and as of the Closing Date as though made on
and as of the Closing Date (or in the case of representations and warranties
made as of a specified date, true and correct in all material respects as of
such date), and Buyer shall deliver to Seller a certificate of an authorized
officer to the foregoing effect.


(b)    Buyer shall have performed all obligations and agreements contained in
this Agreement required to be performed by it on or before the Closing Date.


(c)    At the Closing, and contemporaneously with all other actions provided for
herein, Buyer shall have executed and delivered the documents referenced in
Section 2.05(c).




ARTICLE 8
Survival; Indemnification


Section 8.01.    Survival. The representations and warranties of the Parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until the 24-month anniversary of the Closing Date, except for the
representations and warranties contained in Sections 3.01, 3.02, 3.05, 3.11,
4.01, 4.02 and 4.06, each of which shall survive





--------------------------------------------------------------------------------




Closing indefinitely. The covenants and agreements of the Parties hereto
contained in this Agreement or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall survive the Closing indefinitely
or for the shorter period explicitly specified therein, except that for such
covenants and agreements that survive for such shorter period, breaches thereof
shall survive indefinitely or until the latest date permitted by law.
Notwithstanding the preceding sentences, any breach of covenant, agreement,
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence, if notice of the inaccuracy thereof giving
rise to such right of indemnity shall have been given to the Party against whom
such indemnity may be sought prior to such time.


Section 8.02.     Indemnification.


(a)    Effective at and after the Closing, Seller hereby indemnifies Buyer, its
Representatives and Affiliates and their respective successors and assignees
against and agree to hold each of them harmless from any and all Damages
incurred or suffered by Buyer, any of its Representatives or Affiliates or any
of their respective successors and assignees arising out of:


(i)    any misrepresentation or breach of warranty (each such misrepresentation
and breach of warranty a “Warranty Breach”) or breach of covenant or agreement
made or to be performed by Seller pursuant to this Agreement; or


(ii)    any Excluded Liability;


regardless of whether such Damages arise as a result of the negligence, strict
liability or any other liability under any theory of law or equity of, or
violation of any law by, Buyer, any of its Affiliates or any of their respective
successors and assignees.
(b)    Effective at and after the Closing, Buyer hereby indemnifies Seller, its
Representatives and Affiliates and their respective successors and assignees
against and agrees to hold each of them harmless from any and all Damages
incurred or suffered by Seller, any of its Representatives or Affiliates or any
of their respective successors and assignees arising out of:


(i)    any Warranty Breach or breach of covenant or agreement made or to be
performed by Buyer pursuant to this Agreement regardless of whether such Damages
arise as a result of the negligence, strict liability or any other liability
under any theory of law or equity of, or violation of any law by, Seller, any of
its Affiliates or any of their respective successors and assignees; or


(ii)    any Assumed Liability or any liability or obligation arising out of or
in respect of any account opened by Buyer for any Transferred Customer, in each
case following the Closing.


Section 8.03.    Third Party Claim Procedures.


(a)     The Party seeking indemnification under Section 8.02 (the “Indemnified
Party”) agrees to give prompt notice in writing to the Party against whom
indemnity is to be sought (the “Indemnifying Party”) of the assertion of any
claim or the commencement of any suit, action or proceeding by any third party
(“Third Party Claim”) in respect of which indemnity may be sought under such
Section. Such notice shall set forth in reasonable detail such Third Party Claim
and the basis for indemnification (taking into account the information then
available to the Indemnified Party). The failure to so notify the Indemnifying
Party shall not relieve the





--------------------------------------------------------------------------------




Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have actually prejudiced the Indemnifying Party.


(b)    The Indemnifying Party shall be entitled to participate in the defense of
any Third Party Claim and, subject to the limitations set forth in this Section
8.03, shall be entitled to control and appoint lead counsel for such defense, in
each case at its own expense; provided that prior to assuming control of such
defense, the Indemnifying Party must (i) acknowledge that it would have an
indemnity obligation for the Damages resulting from such Third Party Claim as
provided under this Article 8 and (ii) furnish the Indemnified Party with
evidence that the Indemnifying Party has adequate resources to defend the Third
Party Claim and fulfill its indemnity obligations hereunder.


(c)     The Indemnifying Party shall not be entitled to assume or maintain
control of the defense of any Third Party Claim and shall pay the fees and
expenses of counsel retained by the Indemnified Party if (i) the Indemnifying
Party does not deliver the acknowledgment referred to in Section 8.03(b) (i)
within 30 days of receipt of written notice of the Third Party Claim pursuant to
Section 8.03(b), (ii) the Third Party Claim relates to or arises in connection
with any criminal proceeding, action, indictment, allegation or investigation,
(iii) the Third Party Claim seeks an injunction or equitable relief against the
Indemnified Party or any of its Affiliates or (iv) the Indemnified Party
reasonably believes an adverse determination with respect to the Third Party
Claim would be detrimental to the reputation or future business prospects of the
Indemnified Party or any of its Affiliates.


(d)    If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 8.03, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld) before entering into any
settlement of such Third Party Claim, if the settlement does not expressly
unconditionally release the Indemnified Party and its affiliates from all
liabilities and obligations with respect to such Third Party Claim or the
settlement imposes injunctive or other equitable relief against the Indemnified
Party or any of its affiliates.


(e)    In circumstances where the Indemnifying Party is controlling the defense
of a Third Party Claim in accordance with paragraphs (b) and (c) above, the
Indemnified Party shall be entitled to participate in the defense of any Third
Party Claim and to employ separate counsel of its choice for such purpose, in
which case the fees and expenses of such separate counsel shall be borne by the
Indemnified Party; provided that in such event the Indemnifying Party shall pay
the fees and expenses of such separate counsel incurred by the Indemnified Party
prior to the date the Indemnifying Party assumes control of the defense of the
Third Party Claim.


(f)    Each Party shall cooperate, and cause their respective affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.


Section 8.04. Direct Claim Procedures. In the event an Indemnified Party has a
claim for indemnity under Section 8.02 against an Indemnifying Party that does
not involve a Third Party Claim, the Indemnified Party agrees to give prompt
notice in writing of such claim to the Indemnifying Party. Such notice shall set
forth in reasonable detail such claim and the basis for indemnification (taking
into account the information then available to the Indemnified Party). The
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its





--------------------------------------------------------------------------------




obligations hereunder, except to the extent such failure shall have actually
prejudiced the Indemnifying Party. If the Indemnifying Party has timely disputed
its indemnity obligation for any Damages with respect to such claim, the Parties
shall proceed in good faith to negotiate a resolution of such dispute and, if
not resolved through negotiations, such dispute shall be resolved by litigation
in an appropriate court of jurisdiction determined pursuant to Section 9.05.


Section 8.05.    Set-off. If at any time one or more indemnification claims have
been finally adjudicated by a court of competent jurisdiction against Seller
pursuant to this Article 8, any payment of Purchase Price that has become due
but has not yet been paid by Buyer shall be reduced by the amount of Damages
claimed in the indemnification notice(s) delivered by Buyer with respect to such
indemnification claims (the “Set-Off Amount”).




ARTICLE 9
Miscellaneous


Section 9.01. Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,
if to Buyer, to:
c/o Gain Capital Holdings Inc.
135 US Highway 202/206
Suite 11
Bedminster, NJ 07921
Attention: Diego Rotsztain, General Counsel
Facsimile No.: (866) 861-1673
drotsztain@gaincapital.com


if to Seller, to:
Forex Capital Markets L.L.C.
c/o FXCM, Inc.
55 Water Street, FL 50
New York, NY 10041
Attention: David Sassoon, General Counsel
Facsimile No.: 646-432-2997
dsassoon@fxcm.com




or such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other Parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
Section 9.02.    Amendments and Waivers.







--------------------------------------------------------------------------------




(a)    Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing, makes specific references to the
provision to be amended or waived, and is signed, in the case of an amendment,
by each Party to this Agreement, or in the case of a waiver, by the Party
against whom the waiver is to be effective.


(b)    No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.


Section 9.03.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and assigns; provided that no Party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the written consent of each other Party hereto; except that any Party
may transfer or assign its rights and obligations under this Agreement, in whole
or from time to time in part, to (i) one or more of its Affiliates or (ii) to
any Person who acquires all or substantially all of the capital stock or assets
of a Party and agrees in writing to be bound by the provisions of this
Agreement; provided, that, for the avoidance of doubt, Seller shall not have a
consent right over any change of control, sale of or any other corporate
transaction involving Buyer or its Affiliates.


Section 9.04.    Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such jurisdiction.


Section 9.05.    Jurisdiction. The Parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall only be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in the Borough
of Manhattan, New York City, so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each Party agrees that service of process
on such Party as provided in Section 9.01 shall be deemed effective service of
process on such Party.


Section 9.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


Section 9.07.    Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall





--------------------------------------------------------------------------------




become effective when each Party hereto shall have received a counterpart hereof
signed by all of the other Parties hereto. Until and unless each Party has
received a counterpart hereof signed by each other Party hereto, this Agreement
shall have no effect and no Party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication). No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the Parties hereto and their respective successors and assigns.


Section 9.08.    Entire Agreement. This Agreement and the other agreements and
certificates contemplated hereby and thereby constitute the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersede all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter of this Agreement.


Section 9.09.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.


Section 9.10.    Specific Performance. The Parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity.


Section 9.11.    Termination of Agreement. This Agreement may be terminated and
the transactions contemplated hereby abandoned at any time prior to the Closing:


(a)    By mutual consent of the Parties, acting jointly, in a written agreement
executed by all of the Parties;


(b)    Upon written notice, by either Buyer or Seller, if the Closing shall not
have occurred by March 31, 2017 (the “Drop Dead Date”); provided, however, that,
if the Closing shall not have occurred on or before the Drop Dead Date due to a
breach under, or failure to make a delivery contemplated by, this Agreement by a
Party, the breaching Party may not terminate this Agreement pursuant to this
Section 9.11(b); it being understood that no Party shall be deemed to be a
breaching Party pursuant to this Section 9.11(b) as a result of any breach by
such Party that was remedied prior to the Drop Dead Date and within the 30-day
notice period referenced in Sections 9.11(c) and 9.11(d), as applicable;


(c)    Upon written notice, by either Buyer or Seller, if the NFA does not
approve the transactions contemplated hereby for any reason or no reason;
provided, that, if such failure to approve the transactions contemplated hereby
shall be due to a breach under, or failure to make a delivery contemplated by,
this Agreement by a Party, the breaching Party may not terminate this





--------------------------------------------------------------------------------




Agreement pursuant to this Section 9.11(c); it being understood that no Party
shall be deemed to be a breaching Party pursuant to this Section 9.11(c) as a
result of any breach by such Party that was remedied prior to the NFA’s
determination not to approve the transactions contemplated hereby.


(d)    By Buyer, upon written notice to Seller, if Buyer has previously provided
Seller written notice of any material inaccuracy in or material breach of any
representation or warranty contained in this Agreement such that the condition
in Section 7.02(a) or (b) cannot be satisfied, or a failure by Seller to perform
or comply in any material respect with any covenant or obligation of Seller
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing Date, and Seller has failed, within ten (10) days
after the date of such notice, to remedy such inaccuracy or breach or to perform
or comply with such covenant or obligation or provide reasonably adequate
assurance as to Seller’s ability to promptly remedy such inaccuracy or breach or
to perform or comply with such covenant or obligation, provided, however, that
Buyer shall not have the right to terminate this Agreement under this Section
9.11(c) if Buyer is then in breach of this Agreement.


(e)    By Seller, upon written notice to Buyer, if Seller has previously
provided Buyer written notice of any material inaccuracy in or material breach
of any representation or warranty contained in this Agreement such that the
condition in Section 7.03(a) or (b) cannot be satisfied, or a failure by Buyer
to perform or comply in any material respect with any covenant or obligation of
Buyer contained in this Agreement required to be performed or complied with by
it prior to or at the Closing Date, and Buyer has failed, within ten (10) days
after the date of such notice, to remedy such inaccuracy or breach or to perform
or comply with such covenant or obligation or provide reasonably adequate
assurance as to Buyer’s ability to promptly remedy such inaccuracy or breach or
to perform or comply with such covenant or obligation, provided, however, that
Seller shall not have the right to terminate this Agreement under this Section
9.11(d) if Seller is then in breach of this Agreement.


Section 9.12.    Liabilities in Event of Termination. In the event of any
termination of this Agreement pursuant to Section 9.11, written notice thereof
shall forthwith be given to each other Party specifying the provision hereof
pursuant to which any such termination is made. In such event, this Agreement
shall become wholly void and of no further force and effect, except for Sections
5.04, 5.08 and Article IX, which shall remain in full force and effect
notwithstanding such termination. For the avoidance of doubt, in the event of
any termination of this Agreement, the Confidentiality Agreement shall remain in
full force and effect.


[SIGNATURE PAGE FOLLOWS]    





--------------------------------------------------------------------------------




[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
GAIN CAPITAL GROUP, LLC
By:
/s/ Alex Bobinski
 
Name:
Alex Bobinksi
 
Title:
CEO



FOREX CAPITAL MARKETS L.L.C.
By:
/s/ Tong Yi Tsui
 
Name:
Tong Yi Tsui
 
Title:
COO







The undersigned has caused this Agreement to be duly executed by its authorized
officer as of the day and year first above written with respect to the guarantee
provided for in Section 5.09 of this Agreement.


FXCM, INC.
By:
/s/ Dror Niv
 
Name:
Dror Niv
 
Title:
CEO












